Response to Amendment
	This communication is in response to the amendment filed on 8/17/2022.  Claims 1-2 and 4-12 are pending.

Claim Objections
Claim 1 objected to because of the following informalities:  “a step of detecting a tire internal temperature from” in line 7 is struck through; however, this text should be underlined.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Svantesson (U.S. Pub. No. 2016/0202147) in view of Goto (U.S. Pat. No. 10525777, corresponds to Japanese publication JP2016107833A, published 6/20/2016, assigned to Bridgestone Corp.) in further view of Miyazaki (U.S. Pub. No. 2004/0222882, assigned to Bridgestone Corp.).
Regarding Claim 1, Svantesson teaches a method of determining a tire type, which is the tire type of a tire, from an output of an acceleration sensor (paragraph [0006], tire class determined based on wheel acceleration sensor) and outputs of a pressure sensor and a temperature sensor (paragraph [0019], wheel/tire pressure sensor and wheel temperature sensor can be used for generating signals), the method comprising: a step of detecting an acceleration waveform from the output of the acceleration sensor (paragraph [0019], signal generated by wheel acceleration sensor); a step of detecting an internal tire pressure from the pressure sensor (paragraph [0019], wheel/tire pressure sensor can be used for generating signals); a step of detecting a tire internal temperature from the temperature sensor (paragraph [0019], wheel temperature sensor can be used for generating signals); a step of extracting a feature vector (paragraph [0061], feature vector); and a step of determining, from the extracted feature vector, the tire type of the tire by a machine learning algorithm (paragraphs [0061] and [0064], rim size estimations, which are used to determine tire class, determined based on support vector machine), wherein, the step of determining the tire type includes determining the tire type of the tire on the basis of the extracted feature vector and a determination model in which a feature vector obtained in advance for each tire type has been configured as learning data (paragraphs [0028]-[0030], predetermined vehicle property parameter thresholds, which are obtained in advance, are used to determine tire class; see also paragraph [0064], support vector machine).  
Svantesson does not specifically disclose extracting a feature vector from the acceleration waveform, the tire internal pressure, and the tire internal temperature.  However, Svantesson does disclose extracting a support vector in paragraph [0061].  Svantesson further teaches in paragraph [0019] that sensors that can be used for generating signals that can be used with the present invention include acceleration, temperature, and pressure sensors.  Svantesson further teaches in paragraphs [0037]-[0038] and paragraphs [0064]-[0065]) various examples of determination of tire type based on acceleration, temperature, and pressure.  It would have been obvious to one skilled in the art at the time of the invention to include extract a feature vector from the acceleration waveform, the tire internal pressure, and the tire internal temperature based on the teachings of Svantesson, because such sensors can be used for generating signals that can be used with the invention of Svantesson (see paragraph [0019]).
Svantesson does not specifically disclose that the acceleration sensor is attached to an inner surface side of a tire tread of a tire mounted on a vehicle.  However, Svantesson does disclose that the acceleration sensor is internal to the tire (see Fig. 1, sensors 100 and 140).  Further, Goto teaches an acceleration sensor that is attached to an inner surface side of a tire tread of a tire mounted on a vehicle (see Fig. 3, acceleration sensor 11).  It would have been obvious to one skilled in the art at the time of the invention to locate the acceleration sensor of Svantesson as illustrated in Goto, because an acceleration sensor may be located in positions other than described, i.e., any appropriate position (see Goto, column 11, lines 43-52), and because this is a location where Applicant is known to place acceleration sensors.
Svantesson does not specifically disclose that the pressure sensor and temperature sensor are disposed on a tire air chamber side of a rim of the tire.  However, Miyazaki teaches this in Fig. 1 and paragraph [0007] (transmitting side module, which is located inside of rim 4, includes pressure sensor and temperature sensor).  It would have been obvious to one skilled in the art at the time of the invention to locate the temperature and pressure sensors of Svantesson as illustrated in Miyazaki, because this is a location where Applicant is known to place tire temperature and pressure sensors.
Regarding Claim 2, Svantesson in view of Goto and Miyazaki teaches everything that is claimed above with respect to Claim 1.  Svantesson further teaches wherein the feature vector is a vibration level in a specific frequency region of the acceleration waveform (paragraphs [0061]-[0062], support vector regressor can use vibration frequency).  
Regarding Claim 4, Svantesson in view of Goto and Miyazaki teaches everything that is claimed above with respect to Claim 1.  Svantesson further teaches wherein the machine learning algorithm is a support vector machine (paragraph [0064], SVM).  
Regarding Claim 5, Svantesson in view of Goto and Miyazaki teaches everything that is claimed above with respect to Claim 4.  Svantesson does not specifically teach wherein, in the step of extracting the feature vector, a time-series waveform in each time window is extracted by multiplying a window function of a predetermined time width to the detected acceleration waveform, and the feature vector is calculated respectively from the time-series waveform in each time window, and wherein, in the step of determining the tire type, after calculating a kernel function from the calculated feature vector in each time window and the tire type feature vector, which is the feature vector in each time window calculated from a previously calculated acceleration waveform obtained for each tire type, the tire type of the tire concerned is determined on the basis of a value of a discriminant function using the kernel function.  However, Svantesson does teach determining a tire type using an SVM (paragraph [0064], SVM).  Further, Goto teaches implementing a support vector machine (see column 5, lines 37-38) by extracting a time-series waveform in respective time windows and using kernel functions in column 14, line 50-column 15, line 15.  It would have been obvious to one skilled in the art at the time of the invention to implement the SVM of Svantesson as taught in Goto, in order to accurately determine the condition that is being determined by the SVM (see Goto, column 16, lines 18-24).
Regarding Claim 10, Svantesson teaches a device for determining a tire type, which is the type of a tire mounted on a vehicle (paragraph [0006], tire class determined based on wheel acceleration sensor), comprising: an acceleration sensor (Fig. 1, sensors 100 and 140; paragraph [0024]); a pressure sensor and a temperature sensor, the pressure sensor configured to detect a tire internal pressure, and the temperature sensor configured to detect a tire internal air temperature (paragraph [0019], wheel/tire pressure sensor and wheel temperature sensor can be used for generating signals); an acceleration waveform extraction means that extracts an acceleration waveform from an output of the acceleration sensor (paragraph [0019], signal generated by wheel acceleration sensor); a feature vector extraction means that extracts a vector (paragraph [0061], support vector); and a tire type determination means that determines, from the extracted feature vector, the tire type of the tire by a machine learning algorithm (paragraphs [0061] and [0064], rim size estimations, which are used to determine tire class, determined based on support vector machine), wherein the tire type determination means determines the tire type of the tire on the basis of the extracted feature vector and a determination model in which a feature vector obtained in advance for each tire type has been configured as learning data (paragraphs [0028]-[0030], predetermined vehicle property parameter thresholds, which are obtained in advance, are used to determine tire class; see also paragraph [0064], support vector machine). 
Svantesson does not specifically disclose extracting a feature vector from the acceleration waveform, the tire internal pressure, and the tire internal temperature.  However, Svantesson does disclose extracting a support vector in paragraph [0061].  Svantesson further teaches in paragraph [0019] that sensors that can be used for generating signals that can be used with the present invention include acceleration, temperature, and pressure sensors.  Svantesson further teaches in paragraphs [0037]-[0038] and paragraphs [0064]-[0065]) various examples of determination of tire type based on acceleration, temperature, and pressure.  It would have been obvious to one skilled in the art at the time of the invention to include extract a feature vector from the acceleration waveform, the tire internal pressure, and the tire internal temperature based on the teachings of Svantesson, because such sensors can be used for generating signals that can be used with the invention of Svantesson (see paragraph [0019]).
Svantesson does not specifically disclose that the acceleration sensor is attached to an inner surface side of a tire tread of a tire mounted on a vehicle.  However, Svantesson does disclose that the acceleration sensor is internal to the tire (see Fig. 2, sensors 100 and 140).  Further, Goto teaches an acceleration sensor that is attached to an inner surface side of a tire tread of a tire mounted on a vehicle (see Fig. 3, acceleration sensor 11).  It would have been obvious to one skilled in the art at the time of the invention to locate the acceleration sensor of Svantesson as illustrated in Goto, because the acceleration sensor may be located in positions other than described, e.g., any appropriate position (see Goto, column 11, lines 43-52) ), and because this is a location where Applicant is known to place acceleration sensors.
Svantesson does not specifically disclose that the pressure sensor and temperature sensor are disposed on a tire air chamber side of a rim of the tire.  However, Miyazaki teaches this in Fig. 1 and paragraph [0007] (transmitting side module, which is located inside of rim 4, includes pressure sensor and temperature sensor).  It would have been obvious to one skilled in the art at the time of the invention to locate the temperature and pressure sensors of Svantesson as illustrated in Miyazaki, because this is a location where Applicant is known to place tire temperature and pressure sensors.
Regarding Claim 11, Svantesson in view of Goto and Miyazaki teaches everything that is claimed above with respect to Claim 1.  Svantesson further teaches wherein the step of determining the tire type is performed a predetermined number of times (Fig. 5, block 520; once is a predetermined number of times).  
Regarding Claim 12, Svantesson in view of Goto and Miyazaki teaches everything that is claimed above with respect to Claim 10.  Svantesson further teaches wherein the tire type determination means performs the determining the tire type a predetermined number of times (Fig. 5, block 520; once is a predetermined number of times).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Svantesson in view of Goto and Miyazaki, in further view of Bae (U.S. Pub. No. 2018/0293723).
Regarding Claim 6, Svantesson in view of Goto and Miyazaki teaches everything that is claimed above with respect to Claim 1.  Svantesson, Goto, and Miyazaki do not teach wherein the machine learning algorithm is a decision tree.  However, Bae teaches, in paragraph [0004], applying a decision tree to vibration and frequency data.  It would have been obvious to one skilled in the art at the time of the invention to use a decision tree, as taught in Bae, for the machine learning of Svantesson, because a decision tree is an existing machine learning model that can be employed.
Regarding Claim 7, Svantesson in view of Goto, Miyazaki, and Bae teaches everything that is claimed above with respect to Claim 6.  Svantesson further teaches wherein the feature vector is an arithmetic value of a vibration level in a specific frequency region of the acceleration waveform (paragraphs [0061]-[0062], support vector regressor can use vibration frequency).  
Regarding Claim 8, Svantesson in view of Goto, Miyazaki, and Bae teaches everything that is claimed above with respect to Claim 1.  Svantesson, Goto, and Miyazaki do not teach wherein the machine learning algorithm is a neural network.  However, Bae teaches, in paragraph [0004], applying a neural network to vibration and frequency data.  It would have been obvious to one skilled in the art at the time of the invention to use a neural network, as taught in Bae, for the machine learning of Svantesson, because a neural network is an existing machine learning model that can be employed.
Regarding Claim 9, Svantesson in view of Goto, Miyazaki, and Bae teaches everything that is claimed above with respect to Claim 8.  Svantesson further teaches wherein the feature vector is an arithmetic value of a vibration level in a specific frequency region of the acceleration waveform (paragraphs [0061]-[0062], support vector regressor can use vibration frequency).  

Response to Arguments
Applicant’s arguments with respect to Independent Claims 1 and 10 have been considered but are not persuasive.  Regarding the positions of the temperature sensor and pressure sensor (see page 7 of the Remarks), new grounds of rejection over the Miyazaki reference are provided above.  Further, use of the temperature and pressure in the support vector (see page 7 of the Remarks) is deemed to be obvious over Svantesson.  Regarding the allegation on page 7 of the Remarks that it would not have been obvious to combine Goto with Svantesson, it is noted that Goto is assigned to Applicant, and it would be obvious for Applicant to use data from an acceleration sensor that is in a location where Applicant is known to put such sensors for other purposes.  Updated grounds of rejection are provided above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        

/NATALIE HULS/Primary Examiner, Art Unit 2863